Citation Nr: 0517964	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98- 10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the assignment of an initial (compensable) 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which de granted service connection 
for hemorrhoids and assigned a noncompensable evaluation 
effective February 1995.  Thereafter the case was forwarded 
to the Board.  In April 2004, the Board REMANDED the case to 
the RO for additional development.  That development has been 
completed to the extent possible, and the case was returned 
to the Board.  

Because the appeal for a compensable rating for hemorrhoids 
is an appeal from an initial grant of service connection and 
originally assigned rating, separate ratings may be assigned 
for separate time periods that are under evaluation.  That 
is, appellate review must consider the applicability of 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's hemorrhoids have been manifested by mild to 
moderate external  and internal hemorrhoids; the external 
hemorrhoids consist of a small amount of external tags with 
no objective evidence of bleeding; there is no objective 
evidence of hemorrhoids that are large, thrombotic or 
irreducible with evidence of frequent recurrences, nor is 
there any laboratory or other objective evidence of anemia.
 





CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board concludes that the discussions in the April 2004 
Board remand; the December 1995 rating decision; the May 1998 
and October 2002 Statements of the Case; the July 2002, 
February 2003 and the March 2005 Supplemental Statements of 
the Case and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to the veteran's claim.  Further, the 
November 2001, April 2003, January 2004, May 2004 and the 
March 2005, letters from the RO to the veteran informed him 
of the types of evidence that would substantiate his claim, 
that he could obtain and submit private evidence in support 
of his claim, and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not implemented prior to the issuance of the December 
1995 RO decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of a law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letters of November 2001, April 2003, 
January 2004, May 2004 and the May 2005, from the RO provided 
to the appellant stated that the appellant was asked to 
inform the RO of any additional information that the veteran 
would want the RO to obtain, and asked the veteran to 
identify any other information that may support his claim and 
to send to identify and inform the RO of any medical or other 
evidence that supported his claim.  Accordingly, the Board 
finds that the "fourth element," was met and the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
November 2001, April 2003, January 2004, May 2004 and the May 
2005, correspondence and complied with the VCAA.  The RO 
notified him of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  The RO advised the veteran 
to identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) as needed for 
the release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claims.

As to any duty to provide an examination and/or opinion as to 
whether his service-connected hemorrhoids are more disabling 
than is currently evaluated, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

The Board notes that, pursuant to its remand, the veteran 
underwent a VA examination in June 2004, to determine the 
level of disability associated with his service-connected 
hemorrhoids, which included appropriate historical and 
clinical findings that are adequate for rating purposes.  The 
examiner reportedly scheduled the veteran for a flex 
sigmoidoscopy, to examine the internal hemorrhoids, as part 
of the VA examination.  The veteran rescheduled the date for 
which the sigmoidoscopy was originally scheduled.  The 
veteran then failed to report for the re-scheduled 
sigmoidoscopy.  Notwithstanding 38 C.F.R. § 3.655(b), the 
Board finds that the reports of two VA examinations that are 
otherwise thorough in nature provide sufficient findings upon 
which to determine whether the veteran is entitled to the 
assignment of an initial compensable rating for hemorrhoids.  
Under these circumstances, there is no further duty to 
provide another examination or medical opinion with regard to 
the issue on appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).              

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.





Background

The veteran contends that his service-connected hemorrhoids 
are more disabling than currently evaluated.  His service 
medical records reflect that he was first treated for 
hemorrhoids in 1977.  A post-service VA medical record showed 
that in May 1987 the veteran complained of bleeding 
hemorrhoids that burned and itched.  

A VA general medical examination in September 1995 revealed 
internal and external hemorrhoids.  Stool was occult negative 
for blood.  On June 1998 the veteran underwent a VA 
examination to the determine the severity of the service-
connected hemorrhoids.  He reported occasional hemorrhoid 
prolapses.  The veteran denied having thrombosed hemorrhoids, 
blood in his stools or problems with leakage.  He informed 
the examiner that he experienced bleeding hemorrhoids about 2 
to 3 times a week, about a tablespoon of blood each time.  
His symptoms included pain, burning and tenderness.  The 
veteran stated that in the past year the prolapsed 
hemorrhoids had interfered with his ability to work on 2 or 3 
occasions.  On examination, the VA examiner found that there 
was normal sphincter tone, and no fissure.  External 
hemorrhoids were characterized as mild and not prolapsed.  
Internal hemorrhoids were palpable.  The stool was occult 
negative for blood.  He was diagnosed with external and 
internal hemorrhoids, nonprolapsed, with episodic bleeding.  
The examiner opined that the hemorrhoids did not interfere 
with his daily activities.  

Thereafter, the veteran was again seen for complaints 
regarding his hemorrhoids.  A complete blood count (CBC) in 
August 2002 revealed a normal hemoglobin and hematocrit.  A  
post-service VA medical report dated in November 2002, noted 
that the veteran was seen for prolapsed hemorrhoids and 
occasional bleeding.  The veteran also reported occasional 
hard stools. 

Pursuant to the Board's remand, the veteran underwent a new 
VA examination on June 2004.  He reported that about 50 
percent of his bowel movements in the previous 5 years, were 
uncomfortable and contained blood.  The veteran denied any 
fecal leakage.  He related that he treated his condition with 
an ointment.  On examination, the examiner found no evidence 
of fecal leakage.  The sides of the lumen, rectum and anus 
were normal.  There were no signs of enema use or bleeding.  
No fissures were noted.  The examiner found that there was a 
small amount of external tags.  

The examiner noted a history of internal hemorrhoids.  She 
scheduled the veteran for a flex sigmoidoscopy, to allow for 
the examination of the internal hemorrhoids.  The veteran was 
scheduled for sigmoidoscopy for August 2004.  The records 
showed that he called to reschedule the appointment.  It was 
rescheduled for January 2005.  The veteran failed to report 
for the re-scheduled sigmoidoscopy.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

Analysis

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids, a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

A VA general medical examination in September 1995 revealed 
internal and external hemorrhoids.  Stool was occult negative 
for blood.  At the June 1998 VA examination, the veteran 
reported occasional hemorrhoid prolapses, bleeding, pain, 
burning and tenderness.  The examiner found that there was 
normal sphincter tone, and no fissure.  External hemorrhoids 
were characterized as mild and not prolapsed.  Internal 
hemorrhoids were palpable.  The diagnosis was recorded as 
external and internal hemorrhoids, nonprolapsed, with 
episodic bleeding.  There was no  objective evidence of 
large, thrombotic or irreducible hemorrhoids of excessive 
redundant tissue on either the 1995 or 1998 examination.

The findings of the VA examination of June 2004, were 
consistent with those of the June 1998 VA examination report.  
The veteran reported that about 50 percent of his bowel 
movements in the previous 5 years, were uncomfortable and 
contained blood.  He denied any fecal leakage.  On 
examination, the examiner found no evidence of fecal leakage, 
bleeding or fissures.  Despite the veteran's complaints of 
occasional bleeding, pain, and irritation, there was no 
evidence of blood on examination or objective evidence of 
large, thrombotic or irreducible hemorrhoids of excessive 
redundant tissue, evincing frequent occurrences as required 
for a 10 percent rating.  It was noted that he had a small 
amount of external tags.  The examiner who conducted the June 
2004 VA examination noted a history of internal hemorrhoids.  
Accordingly, she scheduled the veteran for a flex 
sigmoidoscopy, to allow for the examination of the internal 
hemorrhoids.  The veteran rescheduled the appointment and 
ultimately failed to report for the re-scheduled 
sigmoidoscopy.  There is no evidence in the file indicating 
that the veteran had good cause for failing to keep his 
appointment for the flex sigmoidoscopy as part of his VA 
examination.  

Although the veteran maintains that his hemorrhoid symptoms 
were more severe than currently rated, there is no objective 
evidence that he has been symptomatic to a degree that would 
support a compensable rating.  It is apparent that the 
hemorrhoids have been consistently mild.  While the veteran 
gives a history of rectal bleeding, it is apparent that it 
has been episodic rather than persistent based upon rectal 
examination findings.  The September 1995 and June 1998 VA 
examinations revealed a stool was occult negative for blood 
and a complete blood count in August 2002 revealed a normal 
hemoglobin and hematocrit; there is no laboratory or other 
objective evidence of anemia.  The evidence supports a 
conclusion that the veteran's hemorrhoids are predominantly 
mild to moderate, as assessed in the June 2004 examination, 
which is consistent with a noncompensable evaluation.  

Because the preponderance of the evidence is against the 
finding of compensable disability, the benefit of the doubt 
doctrine is not applicable, and the assignment of a higher 
evaluation must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to the assignment of an initial (compensable) 
rating for hemorrhoids is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


